DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an operator” in claim 1, “a transmission status generator” in claim 1, “a controller” in claim 1, “an operator” in claim 6, “a transmission status generator” in claim 6 and “a controller” in claim 6.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“an operator” in claim 1 is read as the operation panel (Fig.4, item 17 and paragraph 47), “a transmission status generator” in claim 1 is read as the control having at least a CPU (paragraph 34), “a controller” in claim 1 is read as the control having at least a CPU (paragraph 34), “an operator” in claim 6 is read as the operation panel (Fig.4, item 17 and paragraph 47), “a transmission status generator” in claim 6 is read as the control having at least a CPU (paragraph 34) and “a controller” in claim 6 is read as the control having at least a CPU (paragraph 34).  If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kawano’342 (US 2009/0122342).
     With respect to claim 1, Kawano’342 teaches an image data transmission apparatus [regarding to the system shown in Fig.1], comprising: 
     an operator (Fig.2B, item 26) that receives a command from a user [as shown in Fig.4, a graphical user interface is provided to accept inputs from a user (paragraph 61).  Therefore, the operator 26 disclosed to receives a command from a user]; 
     a transmission status generator that generates a dedicated page to check a transmission status of image data [as shown in Fig.5, the page (a dedicated page) for the transmission history is being provided. Therefore, a transmission status generator is disclosed to generate a dedicated page to check a transmission status of image data]; 
     a display (Fig.2B, item 25) that displays various kinds of screens (Fig.4 and Fig.5); and 
     a controller (Fig.2B, item 21) that controls the operator, the transmission status generator, and the display [as shown in Fig.2B, the CPU 21 controls all the elements in the client PC. Therefore, the CPU is considered to control the operator, the transmission status generator, and the display], wherein when the operator receives a command to transmit the image data, the controller causes the transmission status generator to generate the dedicated page to check the transmission status of the image data [as shown in Fig.5, a screen associated with the transmission status is being provide after the screen is being generated. In addition, when the re-transmission button 60 is being selected, the failure transmission is being executed again (paragraphs 75-77). Therefore, the screen shown in Fig.5 is considered being replaced which another screen generated by a screen generator after the re-transmission instruction is being instructed by a user.], and causes the display to display a transmission screen including address information that enables access to the dedicated page [as shown in Fig.5, when list display button 52 on the transmission history screen is activated, the a page for displaying transmission status for each job are being displayed. Therefore, the transmission history screen is considered to include an address information that enables access to a page for displaying transmission status (the dedicated page)], and a transmit start button to start transmission of the image data (Fig.5, item 60 and Fig.8).  
     With respect to claim 2, which further limits claim 1, Kawano’342 teaches wherein when the operator receives the command to start transmission of the image data, the controller hides the address information on the display [when the re-transmission button (Fig.5, item 60) is being selected, the failure transmission is being executed again after the “OK” button shown in Fig.8 is activated (paragraphs 75-77). Therefore, when screen as shown in Fig.8 is being displayed, the address to access to the screen for displaying the transmission status is considered being hidden since the user is not able to access the screen for displaying the transmission status via the screen as shown in Fig.8].  
     With respect to claim 5, which further limits claim 1, Kawano’342 teaches wherein the controller causes the transmission status generator to generate the dedicated page on which at least one of a button for retransmitting the image data (Fig.5, item 60), a button for changing a destination address of the image data for transmission, and a button for deleting the image data is displayed.  
     With respect to claim 10, it is a method claim that claims how the image data transmission apparatus of claim 1 to obtain the transmission status.  Claim 10 is analyzed and rejected for the same reason set forth in the rejection of claim 1. In addition, the reference has disclosed an image data transmission apparatus to obtain the transmission status, the process (method) to obtain the transmission status is inherent disclosed to be performed by a processor in the image data transmission apparatus when the image data transmission apparatus performs the operation to obtain the transmission status.
Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano’342 (US 2009/0122342), and further in view of Sakura’300 (US 2013/0208300).
     With respect to clam 3, which further limits claim 1, Kawano’342 does not teach wherein the controller causes the display to display the transmission screen 36Attorney Docket No.: US86218in a code format allowing a mobile terminal to read the address information that enables access to the dedicated page.
     Sakura’300 teaches wherein the controller causes the display to display the transmission screen 36Attorney Docket No.: US86218in a code format (Fig.4C, item 421) allowing a mobile terminal to read the address information that enables access to the information of a printer (paragraph 54).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawano’342 according to the teaching of Sakura’300 to enable the system (Fig.1 in Kawano’342) to generate a QR code to encode with an address information to retrieve the transmission history screen (page) so that when a mobile terminal is included in the system (Fig.1 in Kawano’342), the said mobile terminal is able to scan the generated QR code to obtain the transmission history screen (page) because this will allow the user to obtain the transmission status of an image file more effectively.
     With respect to claim 4, which further limits claim 1, Sakura’300 does not teach wherein the controller causes the display to display the transmission screen including an authentication information entry form for setting authentication information to allow access to the dedicated page.  
     Sakura’300 teaches wherein the controller causes the display to display a screen including an authentication information entry form for setting authentication information to allow access to the information of a printer [a user is needed to perform authentication to access to the information of a printer (Fig.9A, Fig.9B and paragraphs 108 and 116)].  
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawano’342 according to the teaching of Sakura’300 to display a transmission screen to require a user to perform authentication before providing the transmission history screen (page) to the user (wherein the controller causes the display to display the transmission screen including an authentication information entry form for setting authentication information to allow access to the dedicated page) because this will allow enhance the security of the system.
     With respect to claim 6, Kawano’342 teaches an image data transmission apparatus [regarding to the system shown in Fig.1], comprising: 
     an operator (Fig.2B, item 26) that receives a command from a user [as shown in Fig.4, a graphical user interface is provided to accept inputs from a user (paragraph 61).  Therefore, the operator 26 disclosed to receives a command from a user; 
     a transmission status generator that generates a dedicated page to check a transmission status of image data [as shown in Fig.5, the page (a dedicated page) for the transmission history is being provided. Therefore, a transmission status generator is disclosed to generate a dedicated page to check a transmission status of image data]; 
     a display (Fig.2B, item 25) that displays various kinds of screens (Fig.4 and Fig.5); and 
    a controller (Fig.2B, item 21) that controls the operator, the transmission status generator, and the display [as shown in Fig.2B, the CPU 21 controls all the elements in the client PC. Therefore, the CPU is considered to control the operator, the transmission status generator, and the display], wherein when the operator receives a command to transmit the image data, the controller causes the transmission status generator to generate the dedicated page to check the transmission status of the image data [as shown in Fig.5, a screen associated with the transmission status is being provide after the screen is being generated. In addition, when the re-transmission button 60 is being selected, the failure transmission is being executed again (paragraphs 75-77). Therefore, the screen shown in Fig.5 is considered being replaced which another screen generated by a screen generator after the re-transmission instruction is being instructed by a user.], 
     Kawano’342 does not teach causes the display to display a registration screen including an authentication information entry form for registering authentication information to access the dedicated page.  
     Sakura’300 teaches causes the display to display a registration screen including an authentication information entry form for registering authentication information to access the information of the printer [a user is needed to perform authentication to access to the information of a printer (Fig.9A, Fig.9B and paragraphs 108 and 116)].  
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawano’342 according to the teaching of Sakura’300 to display a transmission screen to require a user to perform authentication before providing the transmission history screen (page) to the user (causes the display to display a registration screen including an authentication information entry form for registering authentication information to access the information of the printer) because this will allow enhance the security of the system.
     With respect to claim 7, which further limits claim 6, Kawano’342 does not teach wherein when the operator accepts registration of the authentication information, the controller causes the display to display address information that enables access to the dedicated page.  
     Sakura’300 teaches wherein when the operator accepts registration of the authentication information, the controller causes the display to display address information that enables access to the desired information [As shown in Fig.3A, Fig.4A, Fig.4B and Fig.4C, the QR code encoded with the encoded information is being displayed after the user has performed the authentication. Fig.5A and Fig.5B are the example of the encoded information which including the address information for accessing to the printer.].
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawano’342 according to the teaching of Sakura’300 to display a transmission screen to require a user to perform authentication before providing an QR encoded with the address to access to the transmission history screen (page) to the user (wherein when the operator accepts registration of the authentication information, the controller causes the display to display address information that enables access to the dedicated page) because this will allow enhance the security of the system.
     With respect to claim 11, it is a method claim that claims how the image data transmission apparatus of claim 6 to obtain the transmission status.  Claim 11 is analyzed and rejected for the same reason set forth in the rejection of claim 6. In addition, the reference has disclosed an image data transmission apparatus to obtain the transmission status, the process (method) to obtain the transmission status is inherent disclosed to be performed by a processor in the image data transmission apparatus when the image data transmission apparatus performs the operation to obtain the transmission status.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kawano’342 (US 2009/0122342), and further in view of Dinh’382 (US 2008/0052382).
     With respect to claim 8, which further limits claim 1, Kawano’342 does not teach wherein when a predetermined amount of time has passed after the controller causes the display to display the address information, the controller hides the address information on the display.  
     Dinh’382 teaches that window having the confidential information is being closed automatically when idle expiration time for the said window has passed (paragraph 26).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawano’342 according Dinh’382 to have the transmission history screen (Fig.5 in Kawano’342) having the address to access the transmission status screen to be automatically closed when idle expiration time for the transmission history screen has passed (wherein when a predetermined amount of time has passed after the controller causes the display to display the address information, the controller hides the address information on the display) because this will enhance the security of the transmission history of the images.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kawano’342 (US 2009/0122342), Sakura’300 (US 2013/0208300) and further in view of Dinh’382 (US 2008/0052382).
     With respect to claim 9, which further limits claim 6, the combination of Kawano’342 and Sakura’300 does not teach wherein when a predetermined amount of time has passed after the controller causes the display to display the address information, the controller hides the address information on the display.  
     Dinh’382 teaches that window having the confidential information is being closed automatically when idle time expiration time for the said window has passed (paragraph 26).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kawano’342 and Sakura’300 according Dinh’382 to have the transmission history screen (Fig.5 in Kawano’342) having the address to access the transmission status screen to be automatically closed when idle expiration time for the transmission history screen has passed (wherein when a predetermined amount of time has passed after the controller causes the display to display the address information, the controller hides the address information on the display) because this will enhance the security of the transmission history of the images.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Tredoux’173 (US 2014/0226173) discloses an application with respect to the mobile communications device can be started by the user to connect to the MFD and the displayed code can be read by the mobile communications device utilizing an image capturing unit associated with the mobile communications device
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674